DETAILED ACTION
Acknowledgements
The amendment filed 6/24/2020 is acknowledged
Claims 16-32 and 34-35 are pending.
Claims 17-19, 21, 27-28, and 30 are withdrawn
Claims 16, 20, 22-26, 29, 31-32 and 34-35 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
Regarding examiner’s comments, applicant states that the limitation of "indicating the device is authorized to access part of the composite service" imparts specific functional limitations to the claimed step of "receiving at least one response." However, receiving of the response does not require that the contents of the response be processed. Additionally, the claim does not recite any steps or functions that specifically process the contents of the response to determine that it indicates the device is authorized to access part of the composite service. Therefore, this limitation recites nonfunctional descriptive material. Regarding claim 20, applicant states that the description of the registration service in the step of “invoking a registration service” imparts specific functional limitations to the “invoking” step because it specifically requires invoking a registration service exposed by a registry node having specific 
Regarding the rejection of the claims under 35 USC 112(a), applicant states that support for the claims can be found in the published specification and as an example cites paragraphs 131-134 and 540. Paragraph 131 lists different services which can include discovery and authorization, and “services can be distributed across peer-to-peer communicating nodes,” and paragraph 540 states “[t]his example demonstrates the bridging of discovery services--using universal plug and play (UPnP) based service discovery as a mechanism to find and link to a UDDI based directory service.” These portions list services and state that the services can be distributed across peer-to-peer communicating node. However, these portions do not describe the specific features recited in the claims such as “querying the directory services node to identify an authorization services node distinct from the directory services node and the device,” “discovering a directory services node distinct from the device,” “a service providing node distinct from the directory services node, the authorization services node, and the device” recited in claim 16.
Regarding the rejection of the claims under 35 USC 103, applicant states that Atwal does not disclose interaction with a directory services node and a separate and/or otherwise distinct authorization services node. Applicant also states that Atwal teaches away from a distinct “device,” “directory services node,” and/or “authorization services node,” because Atwal discloses that the gateway module is a centralized access point In re Dulberg, 129 USPQ 348, (CCPA 1961); MPEP 2144.04 (V) (C)).

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 8/28/2019 is acknowledged.
Claims 17-19, 21, 27-28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/2019.

Examiner’s Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
Claim 16 recites “to perform the composite service.” This recites the intended use of the step of “communicating,” but does not require any additional steps or functions to be performed. Claim 20 recites “the registry node caching descriptions of authorization services provided by authorization service providers.” This recites the intended use of the registry node, but does not require any steps or functions to be performed. Claim 22 recites “wherein the service providing node is selected from the multiple service providing nodes,” claim 31 recites “wherein the workflow collator orchestrates performance of at least a portion of the composite service using the state machine,” claim 32 recites “wherein the workflow collator orchestrates performance of the at least a portion of the composite service using the service orchestration plugins,” and claim 34 recites “wherein the workflow collator orchestrates performance of the composite 
Claim 16 recites “indicating the device is authorized to access a part of the composite service.” This describes the contents of the response to the authorization request. As the claim does not require performance of any active steps or functions that rely on processing or using these particular characteristics of the contents of the response, the description of what the response indicates is nonfunctional descriptive material. Claim 23 recites “wherein the at least one authorization request comprises credentials of the device,” claim 26 recites “wherein the part of the composite service comprises a content access service,” and claim 34 recites “rules specified in one or more of WSDL, WSCI, BPEL, and ebXML.” These limitations recite characteristics of the authorization request, composite service, and rules. As the claim does not require performance of any active steps or functions that rely on processing or using these particular characteristics of the authorization request, composite service, and rules, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 25 recites “wherein the device is tethered to the gateway node.” This recites a structural limitation, while claim 25 is directed to a method. Claim 29 also recites structural limitations as it describes the authorization services node and the service providing node. Thus, such limitations do not gain patentable weight. It has been held that to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961)).
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 20, 22-26, 29, 31-32 and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described 
Claim 16 recites “querying the directory services node to identify an authorization services node distinct from the directory services node and the device.” The specification does not provide support for this limitation. Although the specification broadly discloses querying a directory or registry (See PGPub of Specification ¶¶ 91-94, 549), the specification does not disclose the specific feature of querying the directory services node to identify an authorization services node distinct from the directory services node and the device.
Claims 20, 22-26, 29, and 31-35 are also rejected as each depends on claim 16.
Claim 16 recites “discovering a directory services node distinct from the device.” Although the specification discloses a UDDI directory and discovery approach and linking to a UDDI based directory service (See, e.g., Pregrant Publication of Specification ¶¶ 128, 540), the specification does not disclose discovering a directory services node distinct from the device or the manner in which a directory services node distinct from the device is discovered. (MPEP 2161.01)
Claims 20, 22-26, 29, 31-32 and 34-35 are also rejected as each depends on claim 16.
Claim 16 recites “a service providing node distinct from the directory services node, the authorization services node, and the device.” However, the specification does not support a service providing node distinct from the authorization services node. For example, the specification states “[i]n many situations, the authorizing node and the 
Claims 20, 22-26, 29, 31-32 and 34-35 are also rejected as each depends on claim 16.
Claim 20 recites “identifying the authorization services node comprises invoking a registration service exposed by a registry node, the registry node caching descriptions of authorization services provided by authorization service providers, and receiving a description of authorization services provided by the authorization services node.” The specification discloses a list of one or more authorization service providers and dispatching authorization requests to an authorization service provider (See Pregrant Publication of Specification ¶¶ 266, 405, 436, 438), but does not disclose that identifying the authorization services node comprises invoking a registration service exposed by a registry node, the registry node caching descriptions of authorization services provided by authorization service providers, and receiving a description of authorization services provided by the authorization services node. The specification also does not disclose the manner in which these functions are performed. (MPEP 2161.01)
Claim 24 recites “wherein discovering the directory services node, querying the directory services node, and communicating with the authorization services node and the service providing node is performed by a gateway node in communication with the device over a local network.” Although the specification discloses that “[a] gateway is a peer acting as a bridge to another peer in order to allow the peer to interact with a service provider. From the perspective of identity and establishing an authorized and trusted context for operation, the requesting peer may actually delegate to the gateway 
Claim 25 is also rejected as it depends on claim 24.
Claim 32 recites “the service adaptation layer includes service orchestration plugins and wherein the workflow collator orchestrates performance of the at least a portion of the composite service using the service orchestration plugins.” Although the specification mentions orchestration plug-ins (See, e.g., Pregrant Publication of Specification ¶¶ 278, 287), the specification does not disclose the service adaptation layer including service orchestration plugins, and the manner in which the workflow collator orchestrates performance of the at least a portion composite service using the service orchestration plugins. (MPEP 2161.01)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 20, 22-26, 29, and 31-32 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 16 recites “communicating with the authorization services node and a service providing node distinct from the directory services node, the authorization services node, and the device.” This limitation describes the service providing node as being distinct from the directory services node, the authorization services node, and the device, and this characteristic of the service providing node is not a characteristic that is determined or identified as part of the claimed function of “communicating.” Because the claim is directed to a method performed by a device, and the service providing node is not the device performing the method, the scope of the claim is indefinite because it is unclear whether the metes and bounds defined by the claim language encompass only the acts performed by the claimed device, or whether they also include the service providing node.
Claims 20, 22-26, 29, 31-32 and 34-35 are also rejected as each depends on claim 16
Claim 16 recites “determining a result of the composite service using the response from the service providing node.” However, the claim previously recites “requesting performance of the part of the composite service from the service providing node . . . using at least a part of the at least one response to the at least one authorization request.” The claim only requires that part of the composite service be requested to be performed, but then determines the result of the whole composite service using the response from the part of the composite service. This renders the claim unclear, because the result of only part of the composite service cannot be used 
Claims 20, 22-26, 29, 31-32 and 34-35 are also rejected as each depends on claim 16.
Claim 29 recites “wherein the authorization services node is associated with an authorization services provider, and the service providing node is associated with a content service.” This recites characteristics of the authorization services node and the service providing node, while the claim is directed to a method performed by a device comprising one or more processors and a non-transitory computer readable memory containing instructions. The scope of the claim is unclear, as it is unclear whether the scope of the claim encompasses only the acts performed by claimed device, or a combination of the claimed device, the authorization services node, and the service providing node.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 20, 22, 23, 26, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atwal, et al. (US 2003/0061404) (“Atwal”) in view of Blackburn (US 2004/0243849) (“Blackburn”).
Regarding claim 16, Atwal discloses a method performed by a device comprising one or more processors and a non-transitory computer readable memory containing instructions executed by the one or more processors that cause the device to perform operations including:
discovering a directory services node (Atwal ¶¶ 53, 56-57, 59, 111-112, 113);
receiving a request to perform a composite service (Atwal ¶¶ 47, 55, 59, 80-83, 115);
identifying an authorization services node distinct from the directory services node (Atwal ¶¶ 52, 55-56, 93, 104, 111, 113);
communicating with an authorization services node and a service providing node distinct from the directory services node, the authorization services node, and the device to perform the composite service (Atwal ¶¶ 43-44, 47, 15, 51-53, 57, 80-83, 114-116), the communication including: 
providing at least one authorization request to the authorization services node, and receiving at least one response to the at least one authorization 
requesting performance of the part of the composite service from a service providing node using at least a part of the at least one the response to the query and following receipt of the response to the at least one authorization request (Atwal ¶¶ 43-44, 47, 52-53, 57, 80-83, 115-116), 
receiving a response from the service providing node (Atwal ¶¶ 54, 58, 89), and 
determining a result of the composite service using the response from the service providing node (Atwal ¶¶ 54, 58, 80-83, 89, 115-116);
providing at least a portion of the result of the composite service responsive to the request to perform the composite service (Atwal ¶¶ 54, 58, 80-83, 89, 115-116).
Atwal does not specifically disclose that the directory services node is distinct from the device, or querying the directory services node to identify the authorization services node distinct from the device.
Blackburn discloses a directory services node distinct from the device, and querying the directory services node to identify the authorization services node distinct from the device (Blackburn ¶¶ 87, 90, 101-104, 124-129).
Therefore, it would have been obvious to one of ordinary skill in the art the at time of the invention to modify the system of Atwal to include querying a directory services node distinct from the device to identify an authorization services node distinct from the device, as disclosed in Blackburn, in order to allow for selection of a suitable authorization service for a particular request (Blackburn ¶ 128). Additionally, separating In re Dulberg, 129 USPQ 348, (CCPA 1961); MPEP 2144.04 (V) (C)).
Regarding claim 20, Blackburn discloses that identifying the authorization services node comprises invoking a registration service exposed by a registry node, the registry node caching descriptions of authorization services provided by authorization service providers, and receiving a description of authorization services provided by the authorization services node (Blackburn ¶¶ 87, 90, 101-104, 124-129).
Regarding claim 22, Atwal discloses that the response to the query to the directory services node comprises service descriptions for multiple service providing nodes, and wherein the service providing node is selected from the multiple service providing nodes (Atwal ¶¶ 43-44, 47, 50, 52-53, 56-57, 59, 80-83, 115-116, 131, 133).
Regarding claim 23, Atwal discloses that the at least one authorization request comprises credentials of the device (Atwal ¶¶ 55-56, 85, 87, 93, 104).
Regarding claim 26, Blackburn discloses the part of the composite service comprises a content access service (Blackburn ¶¶ 53-54, 58-59, 78-81, 87, 90, 101-104, 124-129).
Regarding claim 29, Blackburn discloses that the authorization node is associated with a an authorizations service provider, and the service providing node is associated with a content service (Blackburn ¶¶ 53-54, 58-59, 78-81).


Claim 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atwal in view of Blackburn and Okkonen (US 2004/0230965).
Regarding claim 24, Atwal discloses discovering the directory services node (Atwal ¶¶ 53, 56-57, 59, 111-112, 113) and communicating with the authorization services node and the service providing node (Atwal ¶¶ 15, 51, 80-83, 114), and Blackburn discloses querying the directory services node (Blackburn ¶¶ 87, 90, 101-104, 124-129).
Atwal in view of Blackburn does not specifically disclose that the operations are performed by a gateway node in communication with the device over a local area network. 
Okkonen discloses that the operations are performed by a gateway node in communication with the device over a local area network (Okkonen ¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Atwal in view of Blackburn to include that the operations being performed by a gateway node in communication with the device over a local area network, as disclosed in Okkonen, in order to allow communications over a known type of network communication link (Okkonen ¶ 40), because substituting a local area network, as disclosed in Okkonen, for the communication link of Atwal only involves simple substitution of one known type of communication link for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Regarding claim 25, Atwal discloses that the device is tethered to the gateway node (Atwal ¶¶ 43).

Claim 31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atwal in view of Blackburn and Belfiore, et al. (US 2002/0059425) (“Belfiore”).
Regarding claim 31, Atwal discloses that the instructions executed by the one or more processes cause the device to execute a service adaptation layer configured to perform the operations (Atwal ¶¶ 15, 49, 51,59, 113-114).
Atwal in view of Blackburn does not specifically disclose the service adaptation layer including a state machine and a workflow collator, and wherein the workflow collator orchestrates performance of the  at least a portion composite service using the state machine. 
Belfiore discloses that the service adaptation layer includes a state machine and a workflow collator, wherein the workflow collator orchestrates performance of at least a portion of the composite service using the state machine (Belfiore ¶¶ 20, 122, 141-142).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Atwal in view of Blackburn to include a service adaptation layer that includes a state machine and a workflow collator, wherein the workflow collator orchestrates performance of at least a portion of the composite service using the state machine, as disclosed in Belfiore, in order to allow for coordination of a service when the service is a composition of services (Belfiore ¶¶ 141-142).
Regarding claim 34, Atwal discloses that the workflow collator orchestrates performance of the composite service according to rules specified in one or more of WSDL, WSCI, BPEL, and ebXML (Atwal ¶¶ 51, 61, 89, 91, 111).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atwal in view of in view of Blackburn and Goodman, et al. (US 2004/0199896) (“Goodman”).
Regarding claim 32, Atwal in view of Blackburn does not specifically disclose that the service adaptation layer includes service orchestration plugins and wherein the workflow collator orchestrates performance of the at least a portion of the composite service using the service orchestration plugins.
Goodman discloses the service adaptation layer includes service orchestration plugins and wherein the workflow collator orchestrates performance of the at least a portion of the composite service using the service orchestration plugins (Goodman ¶¶ 72, 79-80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Atwal in view of Blackburn to include service orchestration plugins, wherein the workflow collator orchestrates performance of the at least a portion of the composite service using the service orchestration plugins, as disclosed in Goodman, in order to allow for dynamic generation of results from execution of a set of linked web services (Goodman ¶¶ 51-52, 72, 79-80).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atwal in view of Blackburn and Belapurkar (US 2003/0065956) (“Belapurkar”).
Regarding claim 35, Atwal in view of Blackburn does not specifically disclose that the communication further includes: negotiating a trusted relationship with authorization services node and the service providing node by exchanging trust credentials.
Belapurkar discloses negotiating a trusted relationship with nodes by exchanging trust credentials (Belapurkar ¶¶ 25-32, 34-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Atwal in view of Blackburn to include negotiating a trusted relationship with the nodes by exchanging trust credentials, as disclosed in Belapurkar, in order to allow different securely protected resources to communicate with each other without compromising security (Belapurkar ¶ 5), while ensuring the integrity and non-repudiation of the transmitted data (Belapurkar Abstract; ¶¶ 6-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685